--------------------------------------------------------------------------------

COMMON STOCK PURCHASE WARRANT

--------------------------------------------------------------------------------



CONSOLIDATED MEDICAL MANAGEMENT, INC.
A Montana corporation


THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE OR TRANSFERRED UNLESS SUCH SALE OR TRANSFER IS IN
ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
IS AVAILABLE WITH RESPECT THERETO.


For certain good and valuable consideration, the receipt of which is hereby
acknowledged, Consolidated Medical Management, Inc. a Montana corporation (the
“Company”), hereby grants to Timothy G. Byrd, Sr. the right to purchase, for
five (5) years from the date of this Warrant, up to twelve million (12,000,000)
fully paid and non-assessable shares of the Company’s Common Stock, par value
$0.0001 per share (the “Common Stock”).


 
1.
Exercise of Warrant. The purchase rights represented by this Warrant are
exercisable at the option of the holder thereof (“Holder”), in whole or in part
during any period in which this Warrant may be exercised as set forth above.
This common stock purchase warrant (the “Warrant”) is exercisable at a price of
$0.03 per share (subject to adjustment as provided below) payable in cash or by
certified or official bank check in New York Clearing House funds, subject to
adjustment as provided in Section 5 hereof. Upon surrender of this Warrant with
the Purchase Price (as hereinafter defined) for the shares of Common Stock
purchased, at the Company’s principal executive offices (presently located at
2500 City West Boulevard, Suite 300, Houston, Texas 77042), Holder shall be
entitled to receive a certificate or certificates for the shares of Common Stock
so purchased.



 
2.
Issuance of Stock Certificates. Upon receipt of the Purchase Price and a request
to exercise this Warrant properly directed to the Company’s Secretary,
certificates for the Common Stock shall be issued in the name of, or in such
names as may be directed by, the Holder; provided, however, that the Company
shall not be required to pay any tax which may be payable in respect of any
transfer involved in the issuance and delivery of such certificate in a name
other than that of the holder and the Company shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.



 
3.
Restriction on Transfer of Warrant. The holder of this Warrant, by his
acceptance hereof, covenants, and agrees that this Warrant can be pledged or
hypothecated, but it cannot be sold, transferred, or assigned other than in
connection with such hypothecation, unless a registration statement is filed
under the Securities Act of 1933 and any applicable state securities laws.


 
1

--------------------------------------------------------------------------------

 

 
4.
Price. The initial purchase price shall be $0.03 per share of Common Stock. The
adjusted purchase price shall result from time to time from any and all
adjustments of the initial purchase price in accordance with the provisions of
Article 5 hereof. The term “Purchase Price” herein shall mean the initial
purchase price or the adjusted purchase price, as the context may require.



 
5.
Adjustments of Purchase Price and Number of Shares.



 
(a)
Subdivision and Combination. In case the Company shall at any time subdivide or
combine the outstanding shares of Common Stock, the Purchase Price shall
forthwith be proportionately decreased in the case of subdivision or increased
in the case of combination.



 
(b)
Reclassification, Consolidation, Merger, Etc. In case of any reclassification or
change of the outstanding shares of Common Stock (other than a change in par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination), or in the case of any consolidation of the Company
with, or merger of the Company into, another corporation (other than a
consolidation or merger in which the Company is the surviving corporation and
which does not result in any reclassification or change of the outstanding
shares of Common Stock, except a change as a result of a subdivision or
combination of such shares or a change in par value, as aforesaid), or in the
case of a sale or conveyance to another corporation of the property of the
Company as an entirety, the holder of this Warrant shall thereafter have the
right to purchase the kind and number of shares of stock and other securities
and property which would have been received upon such reclassification, change,
consolidation, merger, sale or conveyance if such holder had exercised this
Warrant immediately prior to such transaction, at a price equal to the product
of (x) the number of shares issuable upon exercise of this Warrant and (y) the
Purchase Price in effect immediately prior to the record date for such
reclassification, change, consolidation, merger, sale or conveyance.



 
(c)
No Adjustment of Purchase Price in Certain Cases. No adjustment of the Purchase
Price shall be made upon the issuance or becoming issuable of shares of Common
Stock pursuant to the antidilution provisions contained in any of the Company’s
securities.



 
(d)
Adjustment in Number of Shares. Upon each adjustment of the Purchase Price
pursuant to the provisions of this Section 5, the number of shares of Common
Stock issuable upon the exercise of each Warrant shall be adjusted to the
nearest full share by multiplying the Purchase Price in effect immediately prior
to such adjustment by the number of shares of Common Stock issuable upon
exercise of the Warrant immediately prior to such adjustment and dividing the
product so obtained by the adjusted Purchase Price.



 
6.
Replacement of Warrant. Upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction, or mutilation of this
Warrant, and, in case of loss, theft or destruction, of indemnity or security
reasonably satisfactory to it, and reimbursement to the Company of all
reasonable expenses incidental thereto, and upon surrender and cancellation of
this Warrant, if mutilated, the Company will make and deliver a new Warrant of
like tenor, in lieu of this Warrant.


 
2

--------------------------------------------------------------------------------

 


 
7.
Elimination of Fractional Interests. The Company shall not be required to issue
stock certificates representing fractions of shares of Common Stock, nor shall
it be required to issue scrip or pay cash in lieu of fractional interests, it
being the intent of the parties that all fractional interests shall be
eliminated.



 
8.
Authorized Capital of the Company. The initial purchaser of this warrant
acknowledges that the Company has insufficient authorized capital to permit
exercise of this Warrant. The Company plans on submitting to shareholders a plan
to increase the Company’s authorized capital in order to have sufficient
authorized shares to cover the shares issuable hereunder. In the event that the
Company does not increase its authorized capital in an amount sufficient to
cover all shares exercisable hereunder, the initial purchaser of this Warrant
and the Company agree that the purchase of this Warrant shall be rescinded and
the initial purchaser’s consideration returned (without payment of interest).



If the Company does increase its authorized capital in an amount sufficient to
cover all shares exercisable hereby, then the Company shall at all times reserve
and keep available out of its authorized shares of Common Stock, solely for the
purpose of issuance upon the exercise of this Warrant, such number of shares of
Common Stock as shall be issuable upon the exercise hereof. The Company
covenants and agrees that, upon exercise of this Warrant and payment of the
Purchase Price therefor, all shares of Common Stock issuable upon such exercise
shall be duly and validly issued, fully paid and non-assessable, provided that
the Purchase Price per share shall equal or exceed the par value of the Common
Stock. As long as the Warrant shall be outstanding, the Company shall use its
best efforts to cause all shares of Common Stock issuable upon the exercise of
the Warrant to be listed (subject to official notice of issuance) on all
securities exchanges on which the Common Stock may then be listed.


 
9.
Notices to Warrant Holders. Nothing contained in this Warrant shall be construed
as conferring upon the Holder the right to vote or to consent or to receive
notice as a shareholder in respect of any meetings of shareholders for the
election of directors or any other matter, or as having any rights whatsoever as
a shareholder of the Company. If, however, at any time prior to the expiration
of the Warrant and prior to its exercise, any of the following events shall
occur:



 
(a)
The Company shall take a record of the holders of its shares of Common Stock for
the purpose of entitling them to receive a dividend or distribution payable
otherwise than in cash, or a cash dividend or distribution payable otherwise
than out of current or retained earnings, as indicated by the accounting
treatment of such dividend or distribution on the books of the Company; or



 
(b)
The Company shall offer to all the holders of its Common Stock any additional
shares of capital stock of the Company or securities convertible into or
exchangeable for shares of capital stock of the Company, or any option, right or
warrant to subscribe therefor; or



 
(c)
A dissolution, liquidation or winding up of the Company (other than in
connection with a consolidation or merger) or a sale of all or substantially all
of its property, assets and business as an entirety shall be proposed;


 
3

--------------------------------------------------------------------------------

 


then, in any one or more of said events, the Company shall give written notice
of such event at least fifteen (15) days prior to the date fixed as a record
date or the date of closing the transfer books for the determination of the
shareholders entitled to such dividend, distribution, convertible or
exchangeable securities or subscription rights, or entitled to vote on such
proposed dissolution, liquidation, winding up or sale. Such notice shall specify
such record date or the date of closing the transfer books, as the case may be.
Failure to give such notice or any defect therein shall not affect the validity
of any action taken in connection with the declaration or payment of any such
dividend, or the issuance of any convertible or exchangeable securities, or
subscription rights, options or warrants, or any proposed dissolution,
liquidation, winding up or sale.


10.
Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been duly made when delivered,
or mailed by registered or certified mail, return receipt requested:



 
(a)
If to the registered holder of this Warrant, to the address of such holder as
shown on the books of the Company; or



 
(b)
If to the Company, to the address set forth on the first page of this Warrant.



11.
Successors. All the covenants, agreements, representations and warranties
contained in this Warrant shall bind the parties hereto and their respective
heirs, executors, administrators, distributees, successors and assigns.



12.
Headings. The article and section headings in this Warrant are inserted for
purposes of convenience only and shall have no substantive effect.



Executed this 8th day of June, 2007.
 

   
Consolidated Medical Management, Inc.
       
By:
 
   
Sonny Wooley, Chairman

 
Attest:
     
 
 
Peggy Behrens, Secretary
 

 
 
4

--------------------------------------------------------------------------------

 